           Case 4:18-cr-01013-CKJ-DTF Document 89 Filed 08/01/19 Page 1 of 5



     Sean C. Chapman
 1
     Law Office of Sean C. Chapman, P.C.
 2   100 North Stone Avenue, Suite 701
     Tucson, Arizona 85701
 3   Telephone: (520) 622-0747
 4
     Fax: (520) 628-7861
     Arizona State Bar No. 012088
 5   Attorney for Defendant Bowen
     Sean@seanchapmanlaw.com
 6

 7                          IN THE UNITED STATES DISTRICT COURT
 8
                                FOR THE DISTRICT OF ARIZONA
 9
     UNITED STATES OF AMERICA,                ) CR 18-01013-001-TUC-CKJ(BPV)
10                                            )
                   Plaintiff,                 )
11                                            )     DEFENDANT’S PROPOSED
            v.                                )             VOIR DIRE
12                                            )
     Matthew Bowen,                           )
13                                            )
                   Defendant.                 )
14                                            )
15

16         The Defendant MATTHEW BOWEN, through counsel Sean C. Chapman of
17
     THE LAW OFFICE OF SEAN C. CHAPMAN, P.C., hereby respectfully requests that
18

19   the Court examine the prospective jurors as follows. If any juror answers any question

20   in the affirmative, the Court is requested to inquire further and develop the answer fully:
21
           1.     Have any of you read or heard about any aspect of this case in the news,
22

23   whether print, online, or on television, or heard about any aspect of this case from

24   someone you know? [If a juror responds affirmatively, a bench conference would be
25

26



                                                                                              1
           Case 4:18-cr-01013-CKJ-DTF Document 89 Filed 08/01/19 Page 2 of 5




 1
     appropriate in order to avoid tainting the jury pool.] If so, what did you hear? What was

 2   your reaction to what you heard?
 3
            2.     Do you, or any of your friends or relatives, belong to any groups or
 4
     organizations that have as one of its goals, promoting the rights of immigrants? This could
 5

 6   include, but would not be limited to, the following:

 7                 a. Border Action Network
 8                 b. Coalicion de Derechos Humanos
 9
                   c. American Civil Liberties Union
10
                   d. Amnesty International
11

12                 e. Catholic Charities CYO

13                 f. Voces Unidas Project
14
                   g. Central American Resource Center
15
                   h. Hermandad Mexicana Nacional
16

17                 i. Sanctuary for Families

18                 j. Friendly House
19                 k. Diocesan Migrant & Refugee Services
20
            3.     Do you think that Border Patrol agents who work along the U.S. – Mexico
21
     border work in a dangerous environment?
22

23          4.     Have you ever felt singled out by the Border Patrol, or any law enforcement

24   agency, because of your looks?
25
            5.     Do you consider the Border Patrol, or any law enforcement agency, to be “too
26
     tough” on illegal immigrants?

                                                                                                   2
              Case 4:18-cr-01013-CKJ-DTF Document 89 Filed 08/01/19 Page 3 of 5



              6.    Do you have any negative feelings toward the Border Patrol, or any other law
 1

 2   enforcement agency?

 3            7.    Do you think that law enforcement officers generally tend to use too much
 4
     force?
 5
              8.    As a whole, do you think the Federal Government is too harsh on illegal
 6

 7   immigration and/or drug smuggling?

 8            9.    Do you know anyone who works for any prosecutorial agency, such as the U.S.
 9
     Attorney’s Office or the Pima County Attorney’s Office?
10
              10.   Do you know anyone who works for the U.S. Border Patrol, or any other federal
11
     law enforcement agency?
12

13            11.   Do you or anyone you know support humanitarian efforts at the border (for

14   example, by giving water to border crossers)?
15
              12.   Do you believe our system of justice favors law enforcement officers who are
16
     charged with committing a crime?
17

18            13.   Do any of you have any education or training in the law, and, in particular,

19   constitutional law?
20
              14.   Do any of you believe that because an individual is charged with a crime, they
21
     are probably guilty of something?
22
              15.   Do you believe that if a defendant is charged with a crime, he should have to
23

24   testify and/or establish his innocence?

25            16.   Do you believe that a defendant who does not testify is probably guilty?
26



                                                                                                     3
            Case 4:18-cr-01013-CKJ-DTF Document 89 Filed 08/01/19 Page 4 of 5



            17.     Do you understand that under our system of justice, a defendant is presumed
 1

 2   innocent? At this moment, do you presume the defendant is innocent?

 3          18.     Do you understand that under our system of justice, the government, and only
 4
     the government, has the burden of proof?
 5
            19.     Do you understand that the defendant does not have to testify, or produce any
 6

 7   evidence?

 8          20.     Do you understand that your oath as a juror requires you to find the defendant
 9
     not guilty, unless the government proves, beyond a reasonable doubt, that the defendant is
10
     guilty of the crimes charged? Do any of you disagree with these fundamental legal principles?
11
            21.     As a result of hearing these questions, have any of you developed any opinions
12

13   regarding this case?

14          22.     Is there anything about the subject matter of this case, or any other matter that
15
     has not been covered, that you think the Court or the attorneys might want to know about you
16
     as a juror in this case?
17

18          23.    Issues related to the border and immigration have been the subject of a lot of

19   public debate and disagreement in this country over the last several years. Is there anyone here
20
     who, because of their personal beliefs about immigration, feels that they could not be fair to
21
     Mr. Bowen or the government?
22

23

24                          Respectfully submitted this 1th day of August, 2019.

25                                       LAW OFFICE OF SEAN CHAPMAN, P.C.
26                                       BY: /s/ Sean Chapman
                                                    Sean Chapman

                                                                                                        4
           Case 4:18-cr-01013-CKJ-DTF Document 89 Filed 08/01/19 Page 5 of 5




 1

 2                                  CERTIFICATE OF SERVICE
 3
           The undersigned certifies that on August 1, 2019, he caused to be electronically
 4
     filed the foregoing document with the Clerk of the Court using the CM/ECF system
 5

 6   which sent notification to the following:
 7

 8   Monica Ryan
     Monica.Ryan@us.doj.gov
 9
     US Attorney’s Office – Tucson, AZ
10   405 W. Congress, Suite 4800
     Tucson, AZ 85701-4050
11

12
     Serena Lara
13

14

15

16

17

18

19

20

21

22

23

24

25

26



                                                                                              5
